PER CURIAM.
Appellant, Miguel Angel Estrada, challenges certain conditions of his probation and the imposition of certain costs. We affirm.
We write only to explain that the conditions concerning alcohol use and testing do not violate Biller v. State, 618 So.2d 734 (Fla.1993) because they were related to the offense for which appellant was convicted. The record reveals that appellant told police that he committed the offense because he was intoxicated.
We find no error in the other challenged condition and the imposition of costs and, accordingly, affirm.
CAMPBELL, A.C.J., and SCHOONOVER and PARKER, JJ., concur.